

116 HR 7102 IH: Fixing America’s Regulatory Mess To Facilitate Agricultural Byproducts and Livestock Expedited Delivery Act
U.S. House of Representatives
2020-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7102IN THE HOUSE OF REPRESENTATIVESJune 4, 2020Mr. Joyce of Pennsylvania introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend the Motor Carrier Safety Improvement Act of 1999 with respect to exemptions from certain motor carrier regulations, to direct the Secretary of Transportation to issue regulations related to agricultural commodities, and for other purposes.1.Short titleThis Act may be cited as the Fixing America’s Regulatory Mess To Facilitate Agricultural Byproducts and Livestock Expedited Delivery Act or the FARM to TABLE Delivery Act. 2.Transportation of agricultural commodities and farm suppliesSection 229 of the Motor Carrier Safety Improvement Act of 1999 (49 U.S.C. 31136 note) is amended—(1)in subsection (a)(1) by striking during planting and harvest periods, as determined by each State,; and(2)in subsection (e)(8) by striking during the planting and harvesting seasons within each State, as determined by the State, and livestock feed at any time of the year and inserting and livestock feed.3.Definition of agricultural commodity(a)In generalNot later than 180 days after the date of enactment of this Act, the Secretary of Transportation shall issue such regulations as are necessary to amend the definition of agricultural commodity consistent with this section.(b)Definition of agricultural commodityIn this section, the term agricultural commodity means—(1)any product planted or harvested for food, feed, fuel, or fiber;(2)any non-human living animals (including fish, insets, and livestock as defined in section 602 of the Emergency Livestock Feed Assistance Act of 1988 (7 U.S.C. 1471)) and the products thereof, including milk, eggs, and honey;(3)agricultural aquacultural, forestry, horticultural, and floricultural commodities;(4)fruits and vegetables;(5)other agricultural products that are sensitive to temperature and climate and at the risk of perishing in transit;(6)animal feed (including ingredients of such feed); (7)products used during harvest and packaging prior to processing, including bins, boxes, jars, and cans; and(8)products of preservation. 